DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-12, 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “a count unit that counts the number of occupants of the vehicle using the corrected image, wherein the image correction unit is configured to: acquire a distance from the imaging unit to the vehicle; determine a parameter used for the correction processing based on the distance; and generate the corrected image by executing, on the image, the correction processing with the parameter determined based on the distance.”
independent claim 11: “a distance measurement unit that measures a distance to the vehicle; and an image processing unit that processes an image generated by the imaging unit, wherein the image processing unit acquires information indicating the distance from the distance measurement unit, reduces blurring of a subject captured in the image according to the acquired information, and counts the number of occupants of the vehicle using the image.”
independent claim 12: “counting the number of occupants of the vehicle using the corrected image, wherein the method further comprises: acquiring a distance from the imaging unit to the vehicle; determining a parameter used for the correction processing based on the distance; and generating the corrected image by executing, on the image, the correction processing with the parameter determined based on the distance”
independent claim 22: “acquiring an image obtained by imaging a vehicle traveling on a road having a plurality of lanes; measuring a distance to the vehicle; and reducing blurring of a subject captured in the image according to information indicating the measured distance and counting the number of occupants of the vehicle using the image.”
independent claim 23: “counting the number of occupants of the vehicle using the corrected image, wherein the method further comprises: acquiring a distance from the imaging unit to the vehicle; determining a parameter used for the correction processing based on the distance; and generating the corrected image by executing, on the image, the correction processing with the parameter determined based on the distance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484